United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF COMMERCE, NATIONAL
OCEANIC & ATMOSPHERIC
ADMINISTRATION, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michelle A. Pelkey, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1209
Issued: November 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 3, 2009 appellant timely appealed the October 21, 2008 merit decision of the
Office of Workers’ Compensation Programs, which denied her traumatic injury claim. She also
timely appealed the Office’s December 31, 2008 decision denying reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant sustained an injury in the performance of duty on
May 22, 2008; and (2) whether the Office properly denied appellant’s November 9, 2008 request
for reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 2, 2008 appellant, a 32-year-old able-bodied seaman, filed a claim for
“suspected” decompression sickness (DCS), which was allegedly due to a series of scuba
training dives on May 22, 2008. She had been participating in a three-week diver training

program at the employing establishment’s diving center in Seattle, WA. On the day in question,
appellant had completed her final 3 dives of the class, for a total of 32 dives. Lieutenant Sean D.
Cimilluca, executive officer of the diving center, described appellant’s behavior that day as
“short-tempered, inattentive and disrespectful.” He also observed appellant “crying and acting
belligerently.” After completing her third dive of the day, appellant was evaluated by the on-site
diving medical officer, Michelle A. Pelkey, a certified physician’s assistant.1 She was later
transported to the Virginia Mason Medical Center emergency room.
Dr. Theodore G. Johnson treated appellant in the emergency room on May 22, 2008 for a
reported “personality change.” The history of injury was that appellant was in her third week of
scuba diving class, with three dives most days. She had been doing well, without any problems
until today when her instructors noted a personality change. Appellant had reportedly been
agitated, argumentative and handling the equipment roughly. She was also described as being
emotionally labile. Dr. Johnson noted that this was apparently a remarkable departure from her
previous behavior. Appellant advised him that she was feeling frustrated because she received a
telephone call with disappointing news about her rejection from a program to which she had
applied. She indicated to Dr. Johnson that she was unaware she was behaving unusually. Earlier
that day, appellant stated that she did not really feel up to diving. Dr. Johnson indicated that
appellant felt somewhat diffusely achy in her muscles, and generally weak, but no dizziness, no
focal neurological symptoms, no headache, neck pain or back pain and no joint pain. Appellant
further reported that she had done her usual three dives earlier in the day at a maximum depth of
33 feet, and all were less than 35 minutes in duration. She reported having no problems with any
of the day’s dives and that she never had any diving-related problems in the past.
Appellant’s emergency room lab results were essentially normal as were the physical and
neurological examination results. She also had a computerized tomography (CT) scan of the
head and a brain magnetic resonance imaging (MRI) scan, the latter of which was normal.2
Appellant received oxygen in the emergency room and was later treated in a hyperbaric chamber
for approximately four hours. Dr. Johnson indicated that the etiology of appellant’s condition
was unclear. He also noted that there was no contraindication to treating her with hyperbaric
oxygen assuming no other etiology for her reported personality change was found.
By the following afternoon, appellant was completely asymptomatic and was discharged
from the emergency room. The discharging physician, Dr. John C. Lacambra, noted that the
MRI scan was completely normal and there was no indication of a CVA or other intracranial or
metabolic abnormality. He further noted decreased potassium levels in the blood (mild
hypokalemia), which could be supplemented with diet. Dr. Lacambra stated that it was “not
clear that [appellant] had decompression illness.”3
1

The record includes treatment notes from Ms. Pelkey dated May 21, 2008. A physician’s assistant is not
considered a “physician,” as that term is defined under 5 U.S.C. § 8101(2). See e.g., Roy L. Humphrey, 57 ECAB
238, 242 (2005). As such, Ms. Pelkey is not competent to render a medical opinion for purposes of determining
appellant’s entitlement to benefits under the Federal Employees’ Compensation Act.
2

The CT and MRI scans were administered to rule out the possibility of intracranial pathology, cerebral vascular
accident (CVA), tumor or hemorrhage.
3

Dr. Lacambra is Board-certified in emergency medicine.

2

According to Lt. Cimilluca, appellant returned to the diving center around noon on
May 23, 2008, and by then she was exhibiting more typical behavior. He also noted that she was
able to pass the final examination and she graduated from the class the following day.
In a letter dated September 17, 2008, the Office advised appellant that the evidence was
insufficient to establish her claim. It specifically noted that there was no diagnosis of any
condition resulting from the May 22, 2008 alleged injury. Appellant was advised to submit a
narrative medical report from a physician indicating a firm diagnosis of any condition resulting
from the alleged injury, she did not.
In a decision dated October 21, 2008, the Office denied appellant’s claim. While the
evidence supported that the claimed event occurred, it found that the medical evidence did not
provide a diagnosis that could be connected to the event.
On November 9, 2008 appellant requested reconsideration. Her stated purpose in seeking
reconsideration was to provide clarification of the causal relationship between her symptoms and
the treatment she received. Appellant, however, did not submit any additional medical evidence.
By decision dated December 31, 2008, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.5
To determine if an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment

4

5 U.S.C. §§ 8101-8193 (2006).

5

20 C.F.R. § 10.115(e), (f) (2008); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.

3

incident that is alleged to have occurred.6 The second component is whether the employment
incident caused a personal injury.7
ANALYSIS -- ISSUE 1
Appellant’s representative argues that recompression therapy, which appellant received
on May 22 to 23, 2008, is the established standard of care for persons suffering from DCS or
suspected DCS, and therefore, her claim should be accepted. Notwithstanding the fact that
appellant received hyperbaric oxygen therapy, the record does not include a definitive medical
diagnosis that has been attributed to the series of dives appellant completed on May 22, 2008.
Neither Dr. Johnson nor Dr. Lacambra provided a specific diagnosis for appellant’s reported
personality change. Furthermore, Dr. Johnson indicated that the etiology of appellant’s
personality change was unclear and Dr. Lacambra stated that it was not clear that she had
decompression illness. The doctors essentially could not ascribe a particular cause for
appellant’s reported personality change.
The fact that the etiology of a disease or condition is unknown or obscure does not relieve
an employee of the burden of establishing a causal relationship by the weight of the medical
evidence nor does it shift the burden of proof to the Office to disprove an employment
relationship.8 The Board finds that the Office properly denied appellant’s traumatic injury claim
in light of her failure to provide competent medical evidence which included a diagnosis causally
related to the May 22, 2008 employment incident.
LEGAL PRECEDENT -- ISSUE 2
The Office has the discretion to reopen a case for review on the merits.9 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.10
When an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.11

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

John J. Carlone, 41 ECAB 354 (1989).

8

Judith J. Montage, 48 ECAB 292, 294-95 (1997).

9

5 U.S.C. § 8128(a).

10

20 C.F.R. § 10.606(b)(2).

11

Id. at § 10.608(b).

4

ANALYSIS -- ISSUE 2
Appellant’s November 9, 2008 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, she did not advance a relevant legal argument not previously considered by the
Office. Therefore, appellant is not entitled to a review of the merits of her claim based on the
first and second above-noted requirements under section 10.606(b)(2).12 She also failed to
satisfy the third requirement under section 10.606(b)(2). Appellant did not submit any relevant
and pertinent new evidence with her November 9, 2008 request for reconsideration.
Consequently, she is not entitled to a review of the merits of her claim based on the third
requirement under section 10.606(b)(2).13
CONCLUSION
Appellant has not established that she sustained an injury in the performance of duty on
May 22, 2008. The Board further finds that the Office properly denied her November 9, 2008
request for reconsideration.

12

Id. at § 10.606(b)(2)(i) and (ii).

13

Id. at § 10.606(b)(2)(iii).

5

ORDER
IT IS HEREBY ORDERED THAT the December 31 and October 21, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 25, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

